                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


 THE ESTATE OF LALIAH SWAYZER, et al.,

                        Plaintiffs,

         v.
                                                        Case No. 2:16-cv-01703-PP-WED
 DAVID J. CLARKE, JR., et al.,

                        Defendants.


                                             JOINDER


       Defendant Wisconsin Health Care Liability Insurance Plan (“WHCLIP”), by and through

its counsel, Godfrey & Kahn, S.C., hereby joins and adopts the summary judgment motions filed

by its Insureds, Defendant Dr. Karen Ronquillo-Horton [Dkts. 342-345] and Defendant Dr. Gina

Negrette [Dkts. 336-338], and states as follows:

       1.      WHCLIP issued policies of insurance to Dr. Ronquillo-Horton and Dr. Negrette

that were in effect during the time period relevant to this action. WHCLIP issued policy number

4336-00-020780 to Dr. Ronquillo-Horton, effective from December 16, 2015 to December 16,

2016, subject to all applicable terms and conditions set forth therein. WHCLIP issued policy

number 4337-00-020881 to Dr. Negrette, effective from April 19, 2016 to April 19, 2017, subject

to all applicable terms and conditions set forth therein.

       2.      WHCLIP is named as a defendant in this action solely in its capacity as Dr.

Ronquillo-Horton’s and Dr. Negrette’s insurer, pursuant to Wisconsin’s Direct Action Statutes,

Wis. Stat. §§ 632.24, 803.04(2).

       3.      Plaintiffs have not alleged any claims of wrongdoing against WHCLIP.




      Case 2:16-cv-01703-PP-WED Filed 08/23/19 Page 1 of 2 Document 395
           4.      Accordingly, if Plaintiffs’ claims against Dr. Ronquillo-Horton and/or Dr. Negrette

are dismissed on summary judgment, Plaintiffs’ derivative claims against WHCLIP must be

dismissed.1

           WHEREFORE, upon review of the parties’ respective summary judgment pleadings,

Defendant WHCLIP hereby joins, adopts, and incorporates by reference the summary judgment

motions filed by its insureds, Dr. Ronquillo-Horton and Dr. Negrette, including all supporting

evidence, arguments, and authorities. WHCLIP further states that its Joinder has no impact on the

Court’s scheduling order or the summary judgment briefing schedule.

           Dated this 23rd day of August, 2019.

                                                    GODFREY & KAHN, S.C.


                                                    By: s/ Nina G. Beck
                                                    James A. Friedman
                                                    State Bar No. 1020756
                                                    Nina G. Beck
                                                    State Bar No. 1079460
                                                    Godfrey & Kahn, S.C.
                                                    833 East Michigan Street, Suite 1800
                                                    Milwaukee, WI 53202-5615
                                                    Phone: 414-273-3500
                                                    Fax: 414-273-5198
                                                    nbeck@gklaw.com
                                                    jfriedma@gklaw.com
                                                    Attorneys for Defendant Wisconsin Health Care
                                                    Liability Insurance Plan
21082161.1




1
    WHCLIP previously joined defendants’ motion for summary judgment on causation. [Dkts. 300-302].


                                         2
         Case 2:16-cv-01703-PP-WED Filed 08/23/19 Page 2 of 2 Document 395
